DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the limitations “determine a load angle based on the rotor position and the stator voltage waveform position using the common time base, compare the load angle to a stability limit, and transmit a predicted pole slip signal to at least one of the prime mover or the alternator to inhibit a pole slip event when the load angle exceeds the stability limit”.
Claim 9 recites the limitations “determine a load angle based on the rotor position and the stator voltage waveform position using the common time base, compare the load angle to a stability limit, and transmit a predicted pole slip signal to at least one of the prime mover or the alternator to inhibit a pole slip event when the load angle exceeds the stability limit”.
Claim 17 recites the limitations “determining a load angle based on the rotor position and the stator voltage waveform position using the common time base; comparing the load angle to a stability limit; and transmitting a predicted pole slip signal to at least one of a prime mover or an alternator to inhibit a pole slip event when the load angle exceeds the stability limit”.
The claims are determined to be directed towards patent eligible subjected matter because the step of “transmitting a predicted pole slip signal to at least one of a prime mover or an alternator to inhibit a pole slip event when the load angle exceeds the stability limit” is significantly more than an 
Kalinka (US2013/0168960) teaches predicting a pole slip based on a load angle. Kalinka teaches determining the load angle based on a flywheel tooth count during a stator period. While counting teeth on a flywheel is a known method of determining crankshaft position, Kalinka does not relate the flywheel tooth count to a rotor position. Further, while stator period is related to stator position, Kalinka never teaches or suggests determining the stator position. It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT A WERNER/               Patent Examiner, Art Unit 3747                                                                                                                                                                                         
/LOGAN M KRAFT/               Supervisory Patent Examiner, Art Unit 3747